Bell, Justice,
concurring specially. I concur in the judgments, but not in the entire decision, for the following reasons: It seems to- me that it is inappropriate to refer to the estates created by items 4, 5, and 6 as contingent remainders, but that instead they should be classed as gifts to become effective in the future, the title not passing in the meantime. With the exception of vesting an estate for life in the widow and burdening this estate with support of the daughters for such period, the will does no-t purport to dispose of the title to any portion of the estate until the times stated in items 4, 5, 6. During the interim, therefore, the title, except as to the life-estate, remained in the executors; and the gift intended for the daughter Agnes never became effective, because she died before the time of vesting. Accordingly, she left no interest in this estate to be inherited by her husband, although if this daughter had died, leaving issue, at a time referred to in the Code, § 113-812, such issue might perhaps have taken under the will in her stead.